Mr. Justice Wall delivered the opinion of the Court. This was an action upon a promissory note, dated November 1, 1884, due two years thereafter, no place of payment being designated. The defendant pleads the statute of limitations of Nebraska, five years, alleging that the note was executed and delivered to the payee in that State, and that the maker was then and ever since had been a resident of that State, but did not aver where the payee then, or afterward, resided. The Circuit Court sustained a demurrer to the plea, and the only question is upon the point thus raised. We are of opinion the ruling was correct. Story v. Thompson, 36 Ill. App. 370; Wooley v. Yarnell, 142 Ill. 442. The judgment will be affirmed.